Citation Nr: 1628762	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-47 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) or shortness of breath, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015).  

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial compensable evaluation for stye chalazions on the bilateral eyelids.

4.  Entitlement to an initial compensable evaluation for right elbow bursitis.

5.  Entitlement to an initial compensable evaluation for left elbow tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1976 to August 1979 and from October 1990 to August 1991.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to June 1991.  He also served in the Florida Army National Guard from 1979 to 2000.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran testified at a hearing before a Decision Review Officer (DRO hearing) in October 2010 and at a hearing before the undersigned Veterans Law Judge in June 2013.  Transcripts of those hearings have been associated with the claims file.  

In August 2014, the Board remanded the issue of entitlement to service connection for COPD and shortness of breath for further development.  This matter has since been returned to the Board for further review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for chest pain and a cerebrovascular accident (CVA).  However, during the pendency of the appeal, the AMC granted service connection for left ventricular dysfunction with grade 1 diastolic dysfunction and a CVA in an October 2015 rating decision.  As such, the issues no longer remain on appeal, and no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure compliance with the directives of the August 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant a right to compliance with the remand orders).  

In the remand, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his claimed COPD/shortness of breath.  The examiner was requested to state whether the Veteran's claimed COPD/shortness of breath was an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  The examiner was also requested to consider whether it was at least as likely as not that any such illness was related to the Veteran's active service, including environmental Persian Gulf hazards and confirmed in-service CARC paint exposure.  

The Veteran was afforded a VA examination in August 2015 during which the examiner opined that the Veteran did not have and had never been diagnosed with a respiratory condition.  The examiner noted the Veteran's reported shortness of breath, but did not provide an opinion as to whether the Veteran's claimed COPD/shortness of breath was an undiagnosed illness.  Thus, on remand, another VA medical opinion should be obtained.

In an October 2014 rating decision, the AMC, in pertinent part, granted service connection for and assigned noncompensable evaluations for hypertension, stye chalazions of both eyes, right elbow bursitis, and left elbow tendonitis.  In May 2015, the Veteran submitted a notice of disagreement (NOD) with the evaluations assigned for those disabilities in the October 2014 rating decision.  The AOJ has not issued a statement of the case (SOC) with regard to these issues.  When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for COPD or shortness of breath.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether the Veteran's shortness of breath is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.

If the examiner determines that the Veteran has a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, he or she should state whether it at least as likely as not (i.e., 50 percent or more probable) that the disorder is related to the Veteran's active service in 1990 and 1991, including environmental Persian Gulf hazards and the Veteran's confirmed in-service CARC paint exposure.

In rendering the above opinion, the examiner should consider and address the following evidence:

Service treatment records dated from 1976 to 1979 and from 1990 and 1991 are negative for any complaints, treatment, or diagnosis of COPD/shortness of breath.  National Guard records dated in 1993 did confirm exposure to CARC paint chemicals during the Veteran's service in the Persian Gulf.  (February 2000 Internet medical treatise records provide a background discussion on the Veteran's unit's exposure to CARC paint, as well as mentioning that asthmatic symptoms were common after the exposure).  

National Guard and VA X-ray reports for the chest and lungs dated in July 1992, May 1993, February 1994, and November 1994 failed to reveal COPD or any other respiratory disorder.  The July 1992 X-ray did reveal a slight prominence of the left hilum.  Pulmonary function tests (PFTs) conducted in December 1993 and October 1994 were also normal.  A November 1996 National Guard report documented recurrent complaints of shortness of breath after vigorous exercise, with a recommendation that the Veteran should be retired from the National Guard.  In a September 1997 medical opinion, a military physician, Dr. R.P. stated that cardiopulmonary disorders are "possible" after exposure to CARC paint and other Persian Gulf toxins.  Further, a National Guard Line of Duty Determination dated in October 1997 and December 1997 assessed mild COPD as the result of in-service CARC paint exposure.  A National Guard consultation dated in August 2000 also assessed a provisional diagnosis of COPD from in-service CARC exposure.  However, PFTs conducted in August 2000 were again normal.  Private March 2007 X-rays of the chest revealed "no active lung disease."  A July 2010 VA examiner found no evidence of any respiratory disease after conducting chest X-rays and PFTs.  The July 2010 examiner opined that the Veteran did not have an undiagnosed illness or a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  An August 2015 VA examiner also found no evidence of any respiratory disease.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to higher initial evaluations for hypertension, chalazions on both eyelids, right elbow bursitis, and left elbow tendonitis.

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




